Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 15, 2016

                                            No. 04-16-00458-CR

                                     IN RE Robert Joseph SMITH II

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On July 21, 2016, Relator filed a petition for writ of mandamus complaining that the trial
court had not ruled upon two nunc pro tunc motions he filed in April, 2016. On August 10, 2016
the District Attorney for the 216th Judicial District filed an answer with this court generally
denying the allegations contained in Relator’s Petition. This court is of the opinion that a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court no later than August 30, 2016. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on August 15, 2016.



                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. A13660, styled State of Texas v. Robert Joseph Smith, II, pending in the
216th Judicial District Court, Kerr County, Texas, the Honorable N. Keith Williams presiding.